DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment, filed 12/17/2020, has been entered.
Claims 5-6, 9-12, 15-25, 28-77, 79-89, 91-93, 95-96, 99-103 have been canceled.
Claims 1-4, 7-8, 13-14, 26-27, 78, 90, 94, 97-98, 104-106 are pending.

Election/Restrictions
Applicant’s election without traverse of non-fatal myocardial infarction in the reply filed on 12/17/2020 is acknowledged.
Claims 1-4, 7-8, 13-14, 26-27, 78, 90, 94, 97-98, 104-106 are currently under examination as they read on a method for reducing the risk of mortality comprising administering a PCSK9 antibody.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-8, 13-14, 26-27, 78, 90, 94, 97-98, 104-106 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bessac et al. (US 2015/0284473 A1, cited in IDS) as evidenced by the instant specification.
Bessac et al. disclosed a method for reducing the risk of mortality comprising administering the same PCSK9 antibody, alirocumab or mAb316P (see entire document, in particular, see, e.g., Abstract and Brief Summary of the Invention).  As evidenced by the instant specification, the recited antibody with HCVR and LCVR of SEQ ID NOs: 1 and 6 and CDRs of SEQ ID NOs: 2-4, 7, 8 and 10 is alirocumab or mAb316P (see instant specification paragraph [0183]).  It is noted that the prior art reference is Applicant’s prior disclosure of the clinical trials, Odyssey, aimed to study the effects of alirocumab on high CV risk patients who are on maximally tolerated statin or intolerant to statin (see paragraphs [0172]).  In particular, Bassac et al. taught patients having LDL-C level greater than or equal to 100 mg/dL (see, e.g., paragraph [0172]) who have had an acute coronary syndrome event (see, e.g., paragraphs [0107]-[0110]); and the recited administering schedule and doses (see, e.g., paragraph [0088]-[0090], [0092]-[0101], [0113]).  Moreover, Bassac taught inclusion of patients not currently receiving statin and who are intolerant to statin in the Odyssey study (paragraphs [0179]-[00180]).  Lastly, given that the prior art taught the same antibody and same administering steps, the patient’s risk of mortality would necessarily be reduced by about 15% or 29% and CHD by about 15% (see paragraphs [0177] and Table 6).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-4, 7-8, 13-14, 26-27, 78, 90, 94, 97-98, 104-106 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 9,561,155 and claims 1-25 of U.S. Patent 10,076,571.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims disclosed the same or nearly the same method of administering alirocumab in patients with high CV risk.  Therefore, the patent claims would anticipate the present claims.

Claims 1-4, 7-8, 13-14, 26-27, 78, 90, 94, 97-98, 104-106 rejected on the ground of nonstatutory double patenting as being unpatentable over the following claims of U.S. Patents in view of Lambert et al. (J Lipid Res. 2012 Dec; 53(12):2515-24, cited in IDS).
U.S. Patent
Claims 
9561155 
1-25
9550837 
1-10
10772956 
1-17

1-16
10494442 
1-20
10428157 
1-13
10111953 
1-12
10076571 
1-25


The above mentioned patent claims disclosed a method of administering anti-PCSK9 antibody, alirocumab, in patients for treatments of various conditions such as hypercholesterolemia, elevated lipoprotein(a), atherosclerosis formation, need for lipoprotein apheresis, etc.  Even though the patent claims did not explicitly recite reducing the risk of mortality, by administering the same antibody one would necessarily reduce the risk of mortality.  Moreover, it would have been obvious to one of ordinary skill in the art to use the method disclosed by the patent claims for reducing the risk of mortality in high CV risk patients because PCSK9 is been well known in the art to be associated with coronary heart disease risk before the effective filing date of the claimed invention.  For example, Lambert et al. taught that a gain-of-function mutation in PCSK9 is associated with a sharp increase in CV risk; and inversely a loss-of-function mutation in PCSK9 resulted in a global reduction in coronary heart disease risk (see page 2516, left column, paragraphs 2-4). Furthermore, Lambert disclosed the PCSK9 monoclonal antibody developed by Applicant (SAR236553/REGN727, aka alirocumab, same antibody as claimed in the application) was effective in lowering LDL and had been in use in clinical studies (see Table 1).  Upon reading the patent claims and teachings of Lambert, one of ordinary skill in the art would have been motivated to use the methods disclosed by the 
The differences between the claimed invention and the patent claims are the doses of the antibody and administering schedules. However, it is noted that determination of dosage and schedule is routinely determined by the ordinary artisan as of the effective filing date of the claimed invention was known as result effective variables that depend on the conditions of the patients. It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious). One of ordinary skill in the art would appreciate the amount or dosage or schedule of administration of the antibody in the therapy could be adjusted to achieve optimum therapeutic efficacy.
Therefore, the patent claims in view of Lambert et al. would render obvious of the present claims.


Claims 1-4, 7-8, 13-14, 26-27, 78, 90, 94, 97-98, 104-106 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the following claims of copending Applications in view of Lambert et al. (J Lipid Res. 2012 Dec; 53(12):2515-24).

claims
14511975
1, 61, 63-72 74 75 77 79-83
14657192
1, 45-52, 54-60, 62-63, 65-76
16662313
92-102
16707492
93-109
16415837
79-86
16365317
30-45
16022255
1-10


The above mentioned co-pending claims disclosed a method of administering anti-PCSK9 antibody, alirocumab, in patients for treatments of various conditions such as hypercholesterolemia.  Even though the co-pending claims did not explicitly recite reducing the risk of mortality, by administering the same antibody one would necessarily reduce the risk of mortality.  Moreover, it would have been obvious to one of ordinary skill in the art to use the method disclosed by the patent claims for reducing the risk of mortality in high CV risk patients because PCSK9 is been well known in the art to be associated with coronary heart disease risk before the effective filing date of the claimed invention.  For example, Lambert et al. taught that a gain-of-function mutation in PCSK9 is associated with a sharp increase in CV risk; and inversely a loss-of-function mutation in PCSK9 resulted in a global reduction in coronary heart disease risk (see page 2516, left column, paragraphs 2-4). Furthermore, Lambert disclosed the PCSK9 monoclonal antibody developed by Applicant (SAR236553/REGN727, aka alirocumab, same antibody as claimed in the application) was effective in lowering LDL and had been in use 
The differences between the claimed invention and the co-pending claims are the doses of the antibody and administering schedules. However, it is noted that determination of dosage and schedule is routinely determined by the ordinary artisan as of the effective filing date of the claimed invention was known as result effective variables that depend on the conditions of the patients. It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious). One of ordinary skill in the art would appreciate the amount or dosage or schedule of administration of the antibody in the therapy could be adjusted to achieve optimum therapeutic efficacy.
Therefore, the co-pending claims in view of Lambert et al. would render obvious of the present claims.
This is a provisional nonstatutory double patenting rejection.

Conclusion







Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON X WEN whose telephone number is (571)270-3064.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/SHARON X WEN/Primary Examiner, Art Unit 1644                                                                                                                                                                                                        February 24, 2021